Citation Nr: 0005422	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-12 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, other than post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.  In that decision, the RO 
determined that new and material evidence had not been 
submitted to reopen a claim for an acquired psychiatric 
disorder, to include PTSD.  However, the Board observes that 
this decision represented the first time that an RO had 
addressed the issue of entitlement to service connection for 
PTSD.  As such, the Board will consider the matter of 
entitlement to service connection for PTSD on a de novo basis 
separate from its determination of whether new and material 
evidence has been submitted to reopen a claim for an acquired  
psychiatric disorder other than PTSD.


FINDINGS OF FACT

1.  In an August 1993 rating decision, the RO denied service 
connection for a nervous condition; the veteran was informed 
of this decision in December 1993 but did not complete an 
appeal of this denial.

2.  The evidence submitted since the August 1993 rating 
decision is new and bears directly and substantially on the 
question of whether a current psychiatric disorder, other 
than PTSD, was incurred in or aggravated by service.

3.  There is no competent medical evidence of a nexus between 
a current acquired  psychiatric disorder, other than PTSD, 
and service.

4.  There is competent medical evidence of a nexus between 
the veteran's current PTSD and service.



CONCLUSIONS OF LAW

1.  The August 1993 rating decision denying service 
connection for a nervous condition is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

2.  Evidence received since the August 1993 rating decision 
is new and material, and the veteran's claim for service 
connection for an acquired psychiatric disorder, other than 
PTSD, is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.156, 20.302, 20.1103 (1999).

3.  The claim of entitlement to service connection for an 
acquired psychiatric disorder, other than PTSD, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, other than PTSD

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 1991 & Supp. 1999); see also 38 C.F.R. 
§§ 20.302, 20.1103 (1999).  The exception to this rule is 
38 U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

38 C.F.R. § 3.156(a) (1999) provides that "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board observes that the Boston VARO initially denied 
service connection for a "nervous condition" in an August 
1993 rating decision on the basis that the veteran's pre-
induction examination showed that he suffered from an anxiety 
reaction and that there was no evidence of aggravation of a 
pre-service condition during service.  Additionally, the RO 
found no evidence of incurrence of any other chronic 
psychiatric condition during service.  The veteran was 
informed of this denial in September 1993, and, in April 
1994, he submitted a Notice of Disagreement with the denial.  
In May 1994, the RO issued a Statement of the Case, but the 
RO received no further submissions from the veteran until 
October 1994, more than one year following notification of 
the unfavorable rating decision and over sixty days following 
issuance of the Statement of the Case.  See 38 C.F.R. 
§ 20.302(b) (1999).

As the veteran did not perfect a timely appeal with regard to 
the August 1993 rating decision, that decision is final.  38 
U.S.C.A. § 7105(c) (West 1991).  As such, the evidence that 
must be considered in determining whether new and material 
evidence has been submitted in this case is that evidence 
added to the record since the August 1993 rating decision.

The additional evidence includes the report of a January 1998 
VA psychiatric examination.  In this report, the examiner 
commented that "the patient's military experience, short as 
it was, clearly resulted in his extremely poor functioning 
today."  The Board observes that this evidence is new to the 
record, and, in view of the standard for materiality set 
forth in Hodge, the Board finds that this new evidence bears 
directly and substantially on the question of whether the 
veteran's current psychiatric disorder was incurred in or 
aggravated by service.  Accordingly, the veteran's claim for 
service connection for a psychiatric disorder, other than 
PTSD, is reopened.

Having reopened the veteran's claim for service connection 
for a psychiatric disorder, the Board observes that the next 
step following the reopening of the veteran's claim is 
consideration of the claim on a de novo basis.  In this 
regard, the Board would point out that service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  Additionally, certain chronic diseases, including 
psychoses, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999). 

However, in Elkins v. West, 12 Vet. App. 209, 218-19 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) held that once a claim for service connection has 
been reopened upon the presentation of new and material 
evidence, VA must determine whether, based upon all of the 
evidence of record, the claim is well grounded pursuant to 38 
U.S.C.A. § 5107(a) (West 1991).  Only after a determination 
that the claim is well grounded may VA proceed to evaluate 
the merits of the claim, provided that VA's duty to assist 
the veteran with the development of facts pertinent to his 
claim under 38 U.S.C.A. § 5107(a) (West 1991) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203, 206-7 
(1999); see also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  

The Board would point out that in a case where the underlying 
claim which has been reopened is clearly not well grounded, 
generally presuming the credibility of the evidence of 
record, a remand for application of 38 C.F.R. § 3.156(a) 
(1999) and Hodge is unnecessary, because the RO's failure to 
apply the regulation under such circumstances does not make 
the Board's disposition of the claim prejudicial to the 
claimant.  See Winters v. West, supra.  See also 38 U.S.C.A. 
§ 7261(b) (West 1991) (the Court shall take due account of 
prejudicial error); Edenfield v. Brown, 8 Vet. App. 384, 390-
91 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993); cf. 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual" that a claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim, 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93. The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999).  
The chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  Savage v. Gober, 10 Vet. App. at 495-97.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded on the basis of 
38 C.F.R. § 3.303(b) "if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.  

In reviewing the veteran's service medical records, the Board 
observes that his July 1965 pre-induction examination 
contains a notation of a mild anxiety reaction, although the 
veteran was also noted to be fit for active duty.  In this 
regard, the Board would point out that the VA's statutory 
presumption of soundness at entry into service is not 
applicable in cases where a pre-existing disability is noted 
at entrance into service.  38 U.S.C.A. § 1111 (West 1991).  
The Board also observes that emotional instability was also 
noted in the report of the veteran's August 1965 discharge 
examination.  No further findings were reported, even though 
the corresponding report of medical history from that date 
reflects the veteran's complaints of nightmares, depression, 
and trouble sleeping "once in a while."  

The Board has reviewed the post-service medical evidence of 
record and observes that a July 1987 Social Security 
Administration decision reflects that the veteran had been 
disabled since January 1984 and suffered from, inter alia, 
organic brain syndrome, agitated depression and generalized 
anxiety disorder.  However, the administrative law judge who 
rendered that decision did not relate any of those disorders 
to the veteran's period of active service.  

In March 1993, the veteran underwent a VA psychiatric 
examination, during which he reported a history of in-service 
harassment by a sergeant.  The examiner rendered a diagnosis 
of a generalized anxiety disorder, with depressive features, 
but did not comment on the etiology of this disorder.  

In a report based on treatment of the veteran between January 
and March of 1994, a VA psychiatrist diagnosed PTSD and major 
depressive disorder.  The psychiatrist noted that the veteran 
developed PTSD soon after discharge from service but did not 
render any opinion as to the etiology of the veteran's 
ongoing depression.  Similarly, as noted above, the VA 
examiner who examined the veteran in January 1998 found that 
the veteran's underlying psychiatric state worsened during 
service, but the only psychiatric diagnosis rendered was that 
of severe PTSD; the report of this examination does not 
reflect any other current psychiatric disorders.

In this case, there is no competent medical opinion or other 
evidence of a nexus between a current psychiatric disorder, 
other than PTSD, and any incident of service. There is no 
evidence showing that the veteran's preexisting and 
underlying anxiety reaction underwent a worsening (i.e., 
aggravation) during service.  See 38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. §§ 3.304, 3.306 (1999).  Moreover, there is 
no medical evidence of a nexus between any current acquired 
psychiatric disorder, aside from PTSD, and the veteran's 
active service, and there is no evidence showing the presence 
of a psychosis within one year following discharge from 
service.

Indeed, the veteran's lay opinion constitutes the only 
evidence suggesting a nexus between a current acquired 
psychiatric disorder other than PTSD and service.  The 
veteran, however, has not been shown to possess the medical 
expertise necessary to render a diagnosis or to establish a 
nexus between a currently diagnosed disorder and service.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991).  See also LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which is 
simply information recorded by a medical examiner and 
unenhanced by any additional medical commentary from that 
examiner does not constitute competent medical evidence); 
Robinette v. Brown, 8 Vet. App. at 77 (a lay account of a 
physician's statement, "filtered as it [is] through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence").  
Therefore, the lay evidence of record, alone, does not 
provide a sufficient basis upon which to find the claim to be 
well grounded.  See Grottveit v. Brown, 5 Vet. App. at 93.

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his reopened claim for service 
connection for an acquired psychiatric disorder, other than 
PTSD, is well grounded.  In the absence of competent medical 
evidence to support the veteran's claim, the claim must be 
denied as not well grounded.  As the claim is not well 
grounded, VA has no further duty to assist the veteran in 
developing the record to support his claim.  See Epps v. 
Gober, 126 F.3d at 1467-68 ("there is nothing in the text of 
§ 5107 to suggest that [VA] has a duty to assist a claimant 
until the claimant meets his or her burden of establishing a 
'well-grounded' claim").

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) to 
notify the veteran of the evidence required to complete his 
application for the claimed benefit.  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).

II.  Entitlement to service connection for PTSD

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for PTSD is plausible and 
capable of substantiation and, therefore, is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The 
Board has based this initial finding on the report of a 
January 1998 VA psychiatric examination, in which the 
examiner rendered a diagnosis of PTSD and commented that 
"the patient's military experience, short as it was, clearly 
resulted in his extremely poor functioning today."


ORDER

New and material evidence having been submitted to reopen a 
claim for service connection for a psychiatric disorder, 
other than PTSD, the appeal is granted to that extent.  As 
the claim has been found to be not well grounded, entitlement 
to service connection for an acquired psychiatric disorder, 
other than PTSD, is denied.

The claim of entitlement to service connection for PTSD is 
found to be well grounded, and the appeal on that issue is 
granted to that extent.


REMAND

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
However, VA regulations reflect that symptoms attributable to 
PTSD are often not manifested in service.  Accordingly, 
service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) occurred, and medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (1999); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) (1999); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

In this case, as noted above, the VA examiner who examined 
the veteran in January 1998 concluded that the veteran's 
current PTSD was causally related to service.  This examiner 
mentioned that the veteran was beaten, punished, and treated 
as "a general outcast" during service.  However, the 
examiner did not describe any of these events with 
specificity, and, to date, the veteran, who has alleged that 
he was subjected to beatings and sexual assaults while 
confined to an Army stockade, has not been requested by the 
RO to provide a list of specific in-service stressors. The 
RO's June 1998 Statement of the Case does not include the 
provisions of 38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. 
§ 3.304(d) and (f) (1999).  Further development in this 
regard should be accomplished prior to final action on the 
part of the Board.

Therefore, in order to fully and fairly adjudicate the 
veteran's claim for service connection for PTSD, this case is 
REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
request that he provide specific details 
as to all stressful incidents in service 
that might be causally related to a 
current psychiatric disorder.  The 
veteran should be requested to provide, 
if possible, specific names of persons 
involved, places of the events, dates of 
the events, and any other relevant 
information.  He should also be requested 
to submit, if possible, affidavits from 
individuals with contemporaneous 
knowledge of the in-service events that 
he has described.  If the veteran does 
not reply to this letter or does not 
otherwise provide specific information, 
as requested, the RO should skip 
paragraphs 2, 3, and 4 and proceed to 
paragraph 5.  If the veteran does respond 
with specific information and/or one or 
more affidavits, the RO should proceed to 
paragraph 2.

2.  The RO should contact the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR) and request 
that efforts be made to verify any 
specific in-service events described by 
the veteran.  Results of the USASCRUR's 
inquiries should be sent to the RO, when 
available.

3.  The RO should then complete a report 
of any in-service events described by the 
veteran which were verified by the Unit 
Records Center.  If no such events were 
verified by the Unit Records Center, and 
no affidavits from individuals with 
contemporaneous knowledge of the in-
service events described by the veteran 
are received, the RO should skip 
paragraph 4 and proceed to paragraph 5.  
If one or more event has been verified by 
the Unit Records Center, or affidavits 
from individuals with contemporaneous 
knowledge of the in-service events 
described by the veteran are received, 
such event(s) should be detailed in the 
report, and the RO should proceed to 
paragraph 4.

4.  Then, the RO should afford the 
veteran a VA psychiatric examination to 
determine the nature, extent, and 
etiology of his currently diagnosed PTSD.  
The examiner should be furnished with the 
veteran's claims file, including a report 
of verified stressors, and requested to 
review the entire claims file in 
conjunction with the examination.  All 
tests and studies deemed necessary should 
be accomplished.  In the examination 
report, the examiner should provide 
diagnoses for all psychiatric disorders 
noted upon examination.  If PTSD is among 
the diagnoses noted, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent or 
more likelihood) that the incurrence of 
this disorder was etiologically related 
to a verified in-service stressor or an 
incident confirmed by an affidavit of an 
individual who had contemporaneous 
knowledge of the claimed stressors, if 
available.  All opinions and conclusions 
expressed should be supported by a fully 
detailed rationale in a typewritten 
report.

5.  Then, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD.  If the 
determination of this claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond before 
the case is returned to the Board.

The purpose of this REMAND is to obtain further development 
and adjudication, and the Board intimates no opinion, either 
factual or legal, as to the ultimate outcome warranted in 
this case.  The veteran has the right to submit additional 
evidence and argument on this matter.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, no 
action is required on the part of the veteran until he is 
further notified by the RO.
 


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals


 



